SULLIVAN, J.,
Dissenting. — I dissent. It clearly appears to me from the affidavits filed in support of said motion that the feeling in said county had been very bitter against the appellant corporation. Several affidavits were filed by respondents in opposition to the motion, whieh are similar in form. They are to the effect that in the opinion of the affiants “sufficient prejudice” does not exist in said county to prevent appellant from having a fair trial therein, thereby admitting that some prejudice exists. In nearly all of the opposing affidavits it is stated by the affiants that in their opinión “there is not a prejudice against the defendant in said county existing to such an extent as will prevent defendant from having a fair and impartial trial in said case in said county of Kootenai.” Those affidavits do not deny that many public meetings were held in said county attended by *652large numbers of people, at some of which were passed resolutions denouncing said appellant; that citizens were active in creating an ill-feeling toward appellant; that the newspapers circulated in said county contained the articles attached to appellant’s affidavits; that the board of county commissioners of said county appropriated $1,000 to one of the intervenors— to wit, William Truman, to assist 'him in carrying on certain litigation against said company, and in fact deny but few, if any, of the material facts set up in the affidavits of appellant tending to show that public feeling ran high in said county and that there was great prejudice therein against it. The opposition affidavits admit that there is some prejudice, but aver that it does not exist to such an extent as will prevent the appellant from having a fair and impartial trial in said county, in the opinion of affiants. In my view of the matter, there are but few cases in the books that present a stronger showing for a change of place of trial than is made in this ease. The dictates of natural justice, as well as the authoritative command of our fundamental law, require that our courts administer justice without prejudice, and to administer justice with prejudice will bring our courts into disgrace and disrepute among the people.
This court, in the ease of Day v. Day, 12 Ida. 556, 86 Pac. 531, 10 Ann. Cas. 260, held that it was absurd and a mere pretense to say that a party to an action could secure a fair and impartial trial when the minds of the people all over the county were excited and -prejudiced against him. It is well recognized that the legal discretion of the court must be governed by rules and not by humor or caprice. A change of venue should be granted upon proper application when it is made to appear that persons are active in forming public opinion against the defendant; that exaggerated reports have been circulated concerning the conduct of the defendant; that a bitter feeling exists in the county and that there is great excitement in regard to the matter among the citizens of the county; that numerous persons have made repeated and special efforts to incite a feeling of hostility against the defendant. *653When there is so much interest taken in a matter as is shown to have been taken by the citizens of Kootenai county in the matter involved in this action, the best citizens of the county may unconsciously be biased and prejudiced, and sound public policy, that is interested in preserving the courts from discredit and in giving to all litigants a fair and impartial trial, free from prejudice, demands that no man shall submit bis cause to a jury that entertains bias or prejudice against Mm. The order of the court denying an application for a change of venue ought to be reversed.
Petition for rebearing denied.